COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  RICHARD J. MALOUF, D.D.S.,                     §             No. 08-20-00235-CV

                       Appellant,                §                Appeal from the

  v.                                             §              126th District Court

  THE STATE OF TEXAS EX RELS. DR.                §            of Travis County, Texas
  CHRISTINE ELLIS, D.D.S., AND
  MADELAYNE CASTILLO,                            §          (TC# D-1-GV-12-000863)

                        Appellees.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jason W. Snell, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 24, 2021.

       IT IS SO ORDERED this 22nd day of February, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.